DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in U.S. Patent Application No. 17/321,911 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


	Claim Objections	
	Claims 12 and 17 are objected to because of the following informalities:  
Claim 12, lines 10 and 12, feature language ‘an identify’ and ‘the identify’ respectively, that may be intended to read instead ‘identity’.  Claim 17 is the non-transitory CRM claim corresponding to the apparatus of claim 12, and features similar instances of language ‘identify’ that may be intended to read instead ‘identity’.
Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,010,872.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of reference anticipate independent claims of the instant application.  For a more detailed mapping of the correspondence between limitations see the following table(s) below.  The conflicting claims are not patentably distinct from each other for the following reasons:
•	Instant claim(s) 1/8, 12/17 and claim(s) 1/18, 8/23 of reference respectively recite common subject matter;
•	Whereby instant claim(s), which recite the open ended transitional phrase “comprising”, do/does not preclude the additional elements recited by claims of the reference;
•	Whereby the elements of claim 1/8 and 12/17 are fully anticipated by claims of reference, and anticipation is “the ultimate or epitome of obviousness” (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)). 
•	Elements of instant claim(s) 8/17, are additionally anticipated by reference claim(s) 1/8, in view of Obviousness type Double Patenting procedures as they relate to system/CRM and method claims of congruent scopes.
•	Elements of instant claim(s) otherwise not present explicitly in corresponding reference claim(s) identified below, and/or omitted in the instant claims as compared to claims of reference (see specifically slight differences in the language of that ‘concatenate’ limitation in the first table below), correspond to interpretations under plain meaning definitions and/or explicitly disclosed obvious variants/alternatives thereto as identified in the corresponding Specification of the reference application, and accordingly serve in identifying permissible interpretation of claims of reference serving as grounds for nonstatutory double patenting rejection(s).  While the disclosure of reference may not be used as prior art (Double Patenting concerns the claims of reference), portions of the specification which provide support for reference claims may also be examined and considered when addressing the scope of claim(s) of reference and the issue of whether an instant claim defines an obvious variation or falls within the scope of an invention claimed in the claim(s) of reference.

Instant Claims
Claims of Reference 11,010,872
Claim 1/8
An apparatus comprising: a memory to store at least a portion of a low resolution image comprising at least one person; and
one or more processors coupled to the memory, the one or more processors to:
Claim 1/18
An apparatus for generating a super resolution image comprising: a memory to store at least a portion of a low resolution image comprising an entirety of at least one person; and one or more processors coupled to the memory, the one or more processors to:
generate a first super resolution image using the low resolution image, wherein the first super resolution image has a greater resolution than the low resolution image;
generate a first super resolution image using the low resolution image, wherein the first super resolution image has a greater resolution than the low resolution image;
concatenate a plurality of image channels to generate a stacked image, the image channels comprising at least one image channel corresponding to each of: the first super resolution image, labels associated with the first super resolution image, wherein the labels are from a predetermined set of labels corresponding to at least a part of clothing or a body part, and pose information corresponding to the at least one person; and
concatenate a plurality of image channels comprising at least one image channel corresponding to each of: the first super resolution image, a label of the predetermined set of labels, and the pose information to generate a stacked image; in view of lines 15-18 wherein the predetermined set of labels comprise at least a set of labels each corresponding to at least a part of clothing or a body part of the at least one person; and pose information of line 19
generate a second super resolution image by application of a pretrained convolutional neural network to the stacked image.
generate a second super resolution image by application of a second pretrained convolutional neural network to the stacked image;

	
Instant application
Claims of Reference 11,010,872
Claim 12/17
An apparatus comprising:
a memory to store at least a portion of a low resolution image comprising at least one person; and one or more processors coupled to the memory, the one or more processors to:
Claim 8/23 inheriting claim 1/18 limitations
An apparatus for generating a super resolution image comprising: a memory to store at least a portion of a low resolution image comprising an entirety of at least one person; and one or more processors coupled to the memory, the one or more processors to: (claim 1)
generate a first super resolution image based on application of a convolutional neural network to a stacked image, the stacked image comprising a plurality of image channels, the image channels comprising a second super resolution image corresponding to the low resolution image, clothing or body part labels associated with the second super resolution image, and pose information corresponding to the at least one person;
generate a second super resolution image by application of a second pretrained convolutional neural network to the stacked image; (claim 1) in view of ‘concatenate’ limitation lines 22-26 concatenate a plurality of image channels comprising at least one image channel corresponding to each of: the first super resolution image, a label of the predetermined set of labels, and the pose information to generate a stacked image;
detect one of an identify of the at least one person or a particular feature of the at least one person using the low resolution image or the second super resolution image;
detect one of an identify of the at least one person or a particular feature of the at least one person using the low resolution image or the first super resolution image; (claim 8)
attain a predetermined image patch using the identify or the particular feature;
attain, from memory, a predetermined image patch using the identify or the particular feature; (claim 8)
generate a sub-image from the predefined image patch; and
generate a sub-image from the predefined image patch; and (claim 8)
merge the first super resolution image and the sub-image to generate a resultant super resolution image.
merge the second super resolution image and the sub-image, wherein the one or more processors to generate the image for presentment is based on the merged image. (claim 8)


Dependent claims 2-7, 9-11, 13-16 and 18-20 of the instant application are similarly rejected on the grounds of nonstatutory double patenting as being unpatentable over the reference claims identified in U.S. Patent No. 11,010,872, as claims of reference anticipate corresponding instant claims as illustrated in the table below (direct correspondence), in further view of Obviousness type Double Patenting procedures as they relate to system, method and CRM claims of congruent scopes.  

Instant application
Claims of Reference 
Claim(s) 2/9
Claim 2
Claim(s) 3/10/16
Claim 3
Claim(s) 4
Claim 4 
Claim(s) 5
Claim 5
Claim(s) 6/11
Claim 6
Claim(s) 7
Claim 7
---
---
Claim(s) 13/18
Claim 9
Claim(s) 14-15/19-20
Claim 10

	


Allowable Subject Matter
	Claims 1-20 would be allowable if rewritten to overcome the Double Patenting rejections (see note above concerning Terminal Disclaimer in view of parent application now U.S. Patent No. 11,010,872), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  References of record fail to serve in any obvious combination teaching each and every limitation as required therein.  Reference may also be made to that Allowable Subject Matter section of the Non-Final Office action dated 8/25/2020 for parent Application No. 16/397,941.


Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IAN L LEMIEUX/Primary Examiner, Art Unit 2669